Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-4-2008

Leonard v. Educators Mutl Life
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4370




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Leonard v. Educators Mutl Life" (2008). 2008 Decisions. Paper 268.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/268


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 07-4370
                                     ___________

                               HAROLD L. LEONARD
                       d/b/a The Leonard Clinic of Chiropractic,

                                                  Appellant
                                           v.

              EDUCATORS MUTUAL LIFE INSURANCE COMPANY
                            ___________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 04-cv-05310)
                    District Judge: The Honorable William H. Yohn
                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 27, 2008

             Before: McKEE, NYGAARD, and MICHEL,* Circuit Judges.


                               (Filed November 4, 2008)

                                     ___________

                              OPINION OF THE COURT
                                   ___________




        *Honorable Paul R. Michel, Chief Judge for the United States Court of Appeals
for the Federal Circuit, sitting by designation.
NYGAARD, Circuit Judge.

       The issue before the District Court was whether Appellee, Educators Mutual Life,

acted arbitrarily and capriciously in determining that Appellant, Harold L. Leonard, was

not eligible for benefits within the meaning of the policy Leonard held with Educators.

The District Court granted summary judgment for Educators. Leonard appeals, raising

four issues. We will affirm.

       The facts and procedures are well known to the parties and are extensively

discussed in the District Court’s comprehensive opinion. Hence, we will only briefly

reiterate them here. Appellee, Educators, concluded that Leonard was ineligible for

coverage, giving four reasons to support its decision: First, because his chiropractic clinic

was no longer in operation, as was required by the policy; second, because there were not

at least two employees as required by a group policy; third, because Leonard was not

working for compensation at least 30 hours per week; and, fourth, and quite significantly,

because Leonard had consistently misrepresented material facts.

       The District Court properly concluded that the language of the plan gave the

administrator discretionary authority. Hence, it reviewed Educators’ decision to

determine if it was arbitrary or capricious. See Abnathya v. Hoffman-La Roche, Inc., 2

F.3d 40 (3d Cir. 1993). Under this standard, a court must defer to the administrator

unless the administrator’s decision was without reason and unsupported by substantial

evidence or erroneous as a matter of law. The record indicates that the District Court



                                             2
applied the appropriate standard, comprehensively examined each of the reasons given by

Educators as to why they denied Leonard coverage, and determined that Educators’ denial

was reasonable and supported by sufficient facts. Hence, and essentially for the reasons

given by the District Court in its memorandum and order dated the 23 rd day of October,

2007, we will affirm.




                                            3